                      Case 2:20-cv-01719-JAD-DJA Document 36
                                                          35 Filed 02/11/21
                                                                   02/10/21 Page 1 of 2



                1    Paul T. Trimmer
                     Nevada State Bar No. 9291
                2    Lynne K. McChrystal
                     Nevada State Bar No. 14739
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: paul.trimmer@jacksonlewis.com
                             lynne.mcchrystal@jacksonlewis.com
                6
                     Attorneys for Defendants
                7

                8                               UNITED STATES DISTRICT COURT

                9                                     DISTRICT OF NEVADA

              10
                     GENERAL TEAMSTERS, AIRLINE,                       Case No.: 2:20-cv-01719-JAD-DJA
              11     AEROSPACE, AND ALLIED EMPLOYEES,
                     WAREHOUSEMEN, DRIVERS,
              12     CONSTRUCTION, ROCK AND SAND, LOCAL                 STIPULATION AND ORDER FOR
                     986,                                               DISMISSAL WITH PREJUDICE
              13
                            Plaintiff,
              14
                            vs.
              15
                     MGM RESORTS INTERNATIONAL, a
              16     Delaware corporation; BELLAGIO, LLC, a
                     Nevada limited liability company; MIRAGE
              17     RESORTS, LLC, a Nevada limited liability
                     company; NEW YORK-NEW YORK HOTEL &
              18     CASINO, LLC, Nevada limited liability company;
                     PARK MGM f/k/a MONTE CARLO CASINO &
              19     RESORT; MGM GRAND HOTEL LLC, a
                     Delaware limited liability company;
              20     MANDALAY BAY, LLC, a Nevada limited
                     liability company; CITYCENTER VDARA
              21     CONDO HOTEL HOLDINGS, LLC, a Nevada
                     limited liability company; and CITYCENTER
              22     HOLDINGS, LLC d/b/a Aria Casino and Resort, a
                     Nevada limited liability company,
              23
                            Defendants.
              24

              25            IT IS HEREBY STIPULATED AND AGREED by and between the parties and respective

              26     counsel, that the above-entitled case be dismissed with prejudice, each party to bear its own

              27

              28

JACKSON LEWIS P.C.
    LAS VEGAS
                      Case 2:20-cv-01719-JAD-DJA Document 36
                                                          35 Filed 02/11/21
                                                                   02/10/21 Page 2 of 2



                1    attorneys’ fees and costs.

                2
                            Dated this 10th day of February 2021.
                3
                     LAW OFFICE OF EDWARD GLEASON, JACKSON LEWIS P.C.
                4    PLLC
                5     /s/ Edward M. Gleason, Jr.                             /s/ Paul T. Trimmer
                     Edward M. Gleason, Jr.,                          Paul T. Trimmer, NV SBN 9291
                6    Admitted Pro Hac Vice                            Lynne K. McChrystal, NV SBN 14739
                     1101 30th Street, NW, Suite 500                  300 S. Fourth Street, Suite 900
                7    Washington, DC 20007                             Las Vegas, Nevada 89101
                                                                      Attorneys for Defendants
                8    Nathan R. Ring, Nevada Bar No. 12078
                     NOVARA TESIJA & CATENACCI, PLLC
                9    3960 Howard Hughes Parkway, Suite 500
                     Las Vegas, Nevada 89169
              10
                     Attorney for Plaintiff
              11

              12
                                                                    ORDER
              13
                             Based on the parties' stipulation [ECFITNo.
                                                                      IS 35]
                                                                         SO and good cause appearing, IT IS HEREBY
                                                                             ORDERED.
              14      ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
                      and costs. Today's status conference is VACATED. The Clerk of Court is directed to
              15
                      CLOSE THIS CASE.                             UNITED STATES DISTRICT JUDGE
              16
                                                                Dated:
                                                             _________________________________
              17                                             U.S. District Judge Jennifer A. Dorsey
              18                                             Dated: February 11, 2021

              19
              20

              21

              22

              23

              24

              25

              26

              27

              28

JACKSON LEWIS P.C.
    LAS VEGAS                                                         2
